Exhibit 10.2



Nonqualified Stock Option Award Agreement
Under the Bloomin’ Brands, Inc. 2012 Incentive Award Plan




Bloomin’ Brands, Inc. (the “Company”) hereby issues to the Participant an award
(the “Award”) of Nonqualified Stock Options (the “Options”). Each Option
represents the right to purchase one Share at the exercise price (the “Exercise
Price”), subject to the restrictions and other terms and conditions set forth in
the Bloomin’ Brands, Inc. 2012 Incentive Award Plan (the “Plan”) and those set
forth in this Agreement, including the Terms and Conditions of Nonqualified
Stock Option Award attached hereto as Exhibit A (collectively, the “Agreement”).
Any capitalized terms used in this Agreement and not defined herein shall have
the meanings ascribed to such terms in the Plan.


Award of Options:


Participant Name:


Address:


Number of Options:


Exercise Price per Share:


Grant Date:


Vesting: Subject to the forfeiture and acceleration provisions in this Agreement
and the Plan, the Options will vest and become exercisable according to the
following schedule:


<<INSERT VESTING SCHEDULE>>


The Participant, by signing below, acknowledges and agrees that the Options are
granted under and governed by the terms, and subject to the conditions, of this
Agreement, including the Terms and Conditions of Nonqualified Stock Option Award
attached hereto as Exhibit A, and the Plan.


Participant
 
Bloomin’ Brands, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
Name
 
Title:
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
Date
 
 
 
 






601272773.1

--------------------------------------------------------------------------------



Exhibit A


Terms and Conditions of Nonqualified Stock Option Award
        
1.Condition to the Participant’s Rights Under this Agreement. This Agreement
shall not become effective, and the Participant shall have no rights with
respect to the Award or the Options, unless and until the Participant has fully
executed this Agreement.


2.Vesting.     Subject in each case to the Participant’s Continuous Service
Status on each applicable vesting date, the Options awarded under this Agreement
shall vest in accordance with the schedules set forth herein unless, prior to
any vesting date set forth, the Options are forfeited or have become subject to
accelerated vesting under the terms and conditions of the Plan.


3.Exercisability. The Options will not become exercisable until they vest as
provided herein. The Participant must exercise the Options prior to the earlier
of (i) 10 years after the Grant Date and (ii) in the event of a termination of
the Participant’s Continuous Service Status for any reason, such earlier date as
provided in Section 6(f) of the Plan (the earlier of such dates, the “Expiration
Date”). No Shares will be issued pursuant to the exercise of any Options unless
and until all legal requirements applicable to such issuance have been complied
with to the satisfaction of the Administrator.


4.Method of Exercise. The Participant must follow the procedures for exercising
Options that are established by the Company from time to time. As a condition of
any exercise of the Option, the Company may require the Participant to make any
representation and warranty to comply with any applicable law or regulation or
to confirm any factual matters reasonably requested by the Company. At the time
of exercise, the Participant must pay the Exercise Price, as provided by the
Plan or otherwise established by the Committee, for all of the Options being
exercised and any taxes that are required to be withheld by the Company or any
of its Affiliates in connection with the exercise.


5.Termination of Continuous Service Status. If the Participant’s Continuous
Service Status is terminated by the Company for Cause, then all Options, whether
vested or unvested, shall be automatically and immediately forfeited for no
consideration and cease to be exercisable. If the Participant’s Continuous
Service Status terminates for any reason other than for Cause, then all Options
that are not vested at the time such termination shall be automatically and
immediately forfeited for no consideration and cease to be exercisable.    


For purposes of this Section 5, “Cause” shall have the same meaning ascribed to
such term in any employment agreement or arrangement between the Company (or any
Affiliate) and the Participant. If no such agreement or arrangement applies to
the Participant or if any such agreement or arrangement that applies to the
Participant does not define Cause, then “Cause shall mean:
(i)      failure of the Participant to perform the duties required of the
Participant pursuant to his or her employment agreement or otherwise applicable
to the Participant in connection with his or her employment in a manner
satisfactory to the Company,

601272773.1

--------------------------------------------------------------------------------



in its sole discretion; provided, however, for purposes of this
subparagraph (i), Cause will not exist unless the Company first gives the
Participant written notice (“Notice of Deficiency”). The Notice of Deficiency
shall specify the deficiencies in the Participant’s performance of his or her
duties. The Participant shall have a period of thirty (30) days, commencing on
receipt of the Notice of Deficiency, in which to cure the deficiencies contained
in the Notice of Deficiency. In the event the Participant does not cure the
deficiencies to the satisfaction of the Company, in its sole discretion, within
such thirty (30) day period (or if during such thirty (30) day period the
Company determines that the Participant is not making reasonable, good faith
efforts to cure the deficiencies to the satisfaction of the Company), then a
termination by the Company as a result of such deficiencies will be for Cause;


(ii)      any dishonesty by the Participant in the Participant’s dealings with
the Company, the commission of fraud by the Participant, negligence in the
performance of the duties of the Participant, insubordination, willful
misconduct, or the conviction (or plea of guilty or nolo contendere) of the
Participant of, or indictment or charge with respect to, any felony, or any
other crime involving dishonesty or moral turpitude;


(iii)      any violation of any non-competition, non-solicitation,
non-disclosure or confidentiality covenant or similar restriction applicable to
the Participant; or


(iv)      any violation of any current or future material published policy of
the Company or its Affiliates (material published policies include, but are not
limited to, the Company’s discrimination and harassment policy, management
dating policy, responsible alcohol policy, insider trading policy and security
policy).
6.Options Non-Transferable. The Participant shall not directly or indirectly
sell, transfer, pledge, assign or otherwise encumber the Options or any interest
in them or any Shares underlying the Options prior to exercise thereof, or make
any commitment or agreement to do any of the foregoing, other than by will or by
the laws of descent and distribution. Notwithstanding the foregoing, vested
Options may be transferred by the Participant to certain family members, trusts,
partnerships and charitable organizations in accordance with the provisions of
Section 13(d) of the Plan.


7.Rights of a Shareholder; Dividends. The Participant shall have no rights of a
shareholder with respect to the Options, including, without limitation, the
Participant shall not have the right to vote or receive dividends with respect
to Shares underlying the Options prior to exercise thereof.


8.Miscellaneous Provisions.


(a)Incentive Plan. The Options are granted under and subject to the terms and
conditions of the Plan, which is incorporated herein and made part hereof by
this reference. In the event of a conflict between the terms of the Plan and
this Agreement, the terms of the Plan, as interpreted by the Board or the
Committee, shall govern. The Participant hereby acknowledges receipt of a true
copy of the Plan and that the Participant has read the Plan carefully and fully
understands its content.

601272773.1

--------------------------------------------------------------------------------



(b)Entire Agreement. This Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.


(c)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.







601272773.1